Citation Nr: 0624507	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  94-45 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 20 
percent, for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial evaluation, in excess of 10 
percent, for cervical strain.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
June 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana 
Regional Office granting the veteran service connection for 
degenerative joint disease of the lumbar spine and a chronic 
cervical strain and rating these disorders as 20 percent and 
10 percent disabling, respectively, effective from June 1992.  
During the course of this appeal, the veteran relocated to 
Virginia and his claims file has been transferred to the 
jurisdiction of the Roanoke, Virginia Regional Office (RO). 

This case was previously before the Board and in March 1998, 
May 2000, and August 2003 it was remanded to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.


FINDINGS OF FACT

1.  From June 23, 1992, to January 2, 1995, degenerative 
joint disease of the lumbar spine was manifested by severe 
limitation of motion.

2.  Beginning January 3, 1995, degenerative joint disease of 
the lumbar spine has been manifested by no more than mild 
limitation of motion and pain.

3.  Throughout this appeal, the service-connected cervical 
strain has been manifested primarily by complaints of pain 
and limitation of motion with forward flexion greater than 30 
degrees and a combined range of motion significantly greater 
than 170 degrees.

CONCLUSIONS OF LAW

1.  From June 23, 1992, to January 2, 1995, the criteria for 
the assignment of an initial rating of 40 percent for the 
service-connected degenerative joint disease of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 and 5295 (2002).

2.  Beginning January 3, 1995, the criteria for the 
assignment of an initial rating higher in excess of 20 
percent for the service-connected degenerative joint disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 and 5295 (2002); Diagnostic Codes 5235 
to 5243 (effective September 26, 2003).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected cervical 
strain have not been met. 38U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5290 (2002) and Diagnostic Code 5237 (effective September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim from which this 
appeal ensued was received in June 1992, prior to the 
enactment of the VCAA.  Given the foregoing, the Board finds 
that the notice letter dated in December 2003 complied with 
the specific requirements of the VCAA.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefits sought on 
appeal.  Because of the Board's actions in this case, there 
is no prejudice to the appellant in rendering a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
and private examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where the question for consideration involves the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. 

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.  With any form 
of arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  38 C.F.R. § 4.59.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent or direction from the VA Secretary to 
the contrary.  The veteran is entitled to the application of 
the version of the regulation that is most favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied prior to the effective date 
of the new criteria.  VAOPGCPREC 3-2000. 

528
7
Spine, ankylosis of, cervical:

Unfavorable
40

Favorable
30
(Prior to September 26, 2003)

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
(Prior to September 26, 2003)

529
0
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
(Prior to September 26, 2003)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(Prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(Prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(Prior to September 23, 2003)


5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

(Prior to September 23, 2003)

Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

In evaluating limitation of motion, functional loss due to 
pain on use or due to flare-ups must also be considered under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  .

Degenerative Joint Disease of the Lumbar Spine

The veteran's service medical records disclose a history of 
chronic low back complaints during service and an injury to 
the lower back in 1992 when it was struck by a support beam 
weighing approximately 50 pounds.  He complained of neck pain 
following an injury in November 1989 when he was riding in 
the back of a vehicle on uneven terrain and due to bouncing 
up and down had his head strike the roof several times.

After a review of all the evidence, to include the VA 
examination reports of January and November 1993, August 
1998, June 2001, and April 2004, private examination reports 
of November 1994 and July 1998, the VA treatment records, as 
well as the veteran's hearing testimony in January 1998 and 
statements received in support of his claims, the Board finds 
that the veteran has a limited range of motion of the low 
back with complaints of pain at the extremes of motion.  

On VA medical examination in January 1993, the examiner noted 
the complaints of low back pain with radiation to the legs, 
knees and ankles.  Objective examination revealed that 
forward flexion was to 20 degrees; backward extension was to 
20 degrees; side flexion was to 10 degrees, bilaterally; and 
rotation was to 15 degrees, bilaterally.  VA outpatient 
treatment records dated in 1994 noted that straight leg 
raising (SLR) was positive; however, after attending 
rehabilitative medicine therapy, the veteran, in January 
1995, was found to have a flexible back and was able to touch 
the floor.  SLR was negative.  He was advised to continue 
therapy.  Low back problems returned later in 1995, with 
complaints of back pain and spasm.  

In February 1995, the veteran presented testimony at a 
hearing held at the RO.  He related that he injured his low 
back during service, and since the injury, the back pain and 
problems had increased.  He was employed full time with a 
mail-order company.  In his employment, he had the ability to 
stand or sit when needed to accommodate his back pain.  He 
was on medication and wore a back brace.  Sometimes, the pain 
radiated down his back.  

In March 1996, following a VA outpatient visit, the 
assessment was lumbosacral strain.  In December 1996, the 
veteran complained of back pain.  A full range of motion was 
observed by the examiner.  

In January 1998, the veteran appeared and gave testimony in 
Washington, D.C. before a Veterans' Law Judge who has since 
retired from the Board.  The veteran indicated that he had 
part-time employment, and when questioned further, indicated 
that he was attending school full time.  He described the 
problems associated with his back pain, and indicated that he 
wore a back brace.

In July 1998, the veteran underwent a fee-basis VA 
examination.  The orthopedist reported that the veteran did 
not have any spasm, had normal musculature and normal 
posture.  Range of motion of the lumbar spine found forward 
flexion to 90 degrees; extension backward to 20 degrees; left 
lateral flexion to 20 degrees; and right lateral flexion to 
30 degrees; and bilateral rotation to 30 degrees.  The 
examiner pronounced this to be normal.  The veteran reported 
pain throughout the range of motion.  There was no additional 
limitation due to weakened movement or fatigability.  The 
examiner remarked that there was no medical evidence that the 
veteran's functional ability would be changed during flare-
ups.  

On VA fee-basis examination in August 1998, the veteran 
complained of low back pain radiating to the left leg.  The 
pain was constant.  During flare-ups, his left leg hurt.  
Medications helped, but physical therapy did not help.  
Objectively, range of motion of the lumbar spine found 
forward flexion to 30 degrees; extension backward to 10 
degrees; left tilt to 7 degrees; right tilt to 9 degrees; 
with all movements limited by pain.  The assessment was 
chronic low back strain with possible left lower lumbar 
radiculopathy.  In an addendum dated later in August 1998, 
the examiner related the an EMG and nerve conduction studies 
of the left leg were entirely normal.  The neurologist 
concluded that the veteran had subjective complaints of 
chronic lumbar pain, without objective evidence of 
lumbosacral radiculopathy.  The physician concluded that 
aside from the limitations he placed on himself, there should 
be no other limitations of the veteran's functional ability 
during flare-ups.  

A fee basis VA medical examination was performed in June 
2001.  The veteran complained that his back pain restricted 
his movements, limiting his ability to lift objects and 
caused pain when standing.  He described flare-ups occurring 
two-to-five times a year.  Objectively, he had an abnormal 
gait to due decreased weight bearing on the left lower 
extremity because of low back pain.  On examination of the 
lumbar spine, it appeared normal, with nor spasm or weakness 
on forward bending.  Range of motion of the lumbar spine 
found forward flexion to 90 degrees; extension backward to 30 
degrees; left lateral flexion to 25 degrees; right lateral 
flexion to 30 degrees; and bilateral rotation to 30 degrees.  
There was no additional limitation due to weakness, fatigue 
or incoordination, but some limitation due to pain.  

A private magnetic resonance imaging (MRI) of the lumbar 
spine in August 2002 revealed a small paracentral disc 
protrusion at L1, and marked L5-S1 facet arthropathy with 
moderate left and moderately severe right L5-S1 foraminal 
stenosis.

A VA fee basis orthopedic examination was performed in April 
2004.  The veteran register essentially similar complaints as 
previously reported.  On examination of the thoracolumbar 
spine, the examiner noted that there was no radiation of 
pain.  Muscle spasm and tenderness was noted.  SLR was 
positive at 30 degrees.  Range of motion tests were 
performed.  Flexion was from 0 degrees to 90 degrees, with 
pain at 45 to 90 degrees; extension was from 0 degrees to 30 
degrees, with pain at 15 to 30 degrees; bilateral flexion was 
from 0 degrees to 25 degrees, with pain at 15 to 25 degrees; 
and bilateral rotation was from 0 degrees to 30 degrees, with 
pain at 30 degrees.  The examiner did not find any 
incapacitating episodes, because intervertebral disc syndrome 
was not present.  The examiner concluded that the veteran 
lost work three days-twice a year.  He concluded that the 
veteran had difficulty with prolonged sitting and standing, 
and that his condition was getting worse.  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  In evaluating the veteran's lumbar spine, the Board 
must apply both the old and revised rating criteria for the 
lumbar spine, as cited above.  However, because the veteran 
does not have intervertebral disc syndrome, these regulations 
will not be addressed under either the old or revised 
Diagnostic Codes as they are factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

From the day of the veteran's separation from service until 
VA medical examination on January 3, 1995, the evidence 
supports a finding of severe impairment of the lumbosacral 
spine, equivalent to a 40 percent rating when applying 
Diagnostic Code 5292.  

On January 3, 1995, the examiner noted a full range of motion 
of the lumbar spine.  Since that time, VA orthopedic 
examinations have consistently shown nor more than slight 
limitation of motion (under the old criteria), compatible 
with a 10 percent rating under Diagnostic Code 5292.  
However, because the veteran has regularly complained of pain 
with motion, and applying the holding in DeLuca, the Board 
finds that an additional 10 percent rating can be assigned.

The revised criteria, effective in September 2003 have also 
been reviewed for application to the medicals records dated 
subsequent to that time.  The veteran's examiner in April 
2004 assessed the veteran as appearing to have less range of 
motion and specifically a greater degree of restricted range 
of motion in his lumbar spine than he did prior to 2002; 
however, under Diagnostic Code 5237, in applying the criteria 
in effective from September 2003, it is evident that he does 
not meet the criteria for a 20 percent rating, in that he 
does not have the requisite limitation of motion of the 
lumbar spine.  Hence, no more than a 10 percent rating could 
be assigned in that instance.  Once again, with consideration 
of the pain factor, an additional 10 percent rating could be 
awarded.   

For the reasons stated above, an initial rating of 40 percent 
is awarded from June 23, 1992, to January 2, 1995; 
thereafter, beginning January 3, 1995, a rating higher than 
20 percent for lumbosacral strain under either the old or the 
revised criteria (effective in September 2003) is not 
warranted. 

Cervical Strain

The RO has assigned a 10 percent rating for cervical strain.  
The issue is whether a rating higher than 10 percent is 
warranted under either the old or new criteria. 

In this case, the reports of the VA examinations afforded the 
veteran since his separation from service show that the 
veteran's cervical strain is manifested primarily by 
complaints of pain and limitation of motion.

However, when comparing the limitation of motion of the 
cervical spine to the old diagnostic codes, it does not 
appear that at any time, more than slight limitation of 
motion was demonstrated (see the reports of orthopedic 
examinations performed by the veteran's private physician in 
July 1998 and by VA in December 1996, June 2001 and April 
2004).  While the veteran complained of pain associated with 
the cervical spine, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While the 
veteran subjectively complained of discomfort in the extremes 
of movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.

The revised rating criteria, effective September 26, 2003 
have been applied to medical evidence created beginning on 
that date.  On the most recent examination, the veteran was 
able to flex his neck to 45 degrees and his combined range of 
cervical spine motion is significantly greater than 170 
degrees.  Moreover, there is no competent evidence that the 
veteran's limitation of cervical spine motion is productive 
of any more than slight impairment.

Additionally, the medical evidence in its entirety is 
negative for evidence of muscle spasm in the cervical spine 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Moreover, the preponderance of the 
evidence shows no neurologic impairment associated with his 
service- connected cervical strain.

Under either the old or new regulations, such evidence 
reflects no more than the criteria for the current 10 percent 
rating for the veteran's service-connected cervical strain. 
Accordingly, an increased rating is not warranted.

The Board has also considered the testimony presented by the 
veteran at his February 1995 RO hearing and his January 1998 
hearing before a Veterans' Law Judge.  On both occasions, the 
veteran described the pain associated with his cervical 
strain, and how it affected his standard of life.  He related 
that it sometimes interfered with his daily activities. 

For the above reasons, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

An initial evaluation, of 40 percent from June 23, 1992, to 
January 2, 1995, for degenerative joint disease of the lumbar 
spine is allow, subject to the criteria for award of monetary 
benefits.

Effective January 3, 1995 and thereafter, a rating in excess 
of 20 percent for degenerative joint disease of the lumbar 
spine is denied.

An initial evaluation, in excess of 10 percent, for cervical 
strain is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


